Duckworth, Chief Justice.
The notice of appeal was filed in this case on September 14, 1966, stating that the “transcript of evidence and proceedings will be filed for inclusion in the record on appeal.” The case reached this court February 17, 1967, some 156 days later, and it now contains a copy *258of a letter to the trial judge, received by him December 27, 1966, stating that appellant’s attorney had “anticipated that a transcript of prior proceedings was available,” but finding that no transcript was taken, the record might be forwarded to the appellate court. The record contains no extension of time for the filing of a transcript as contemplated by the Appellate Practice Act (Ga. L. 1965, pp. 18, 21; Code Ann. § 6-804) and apparently no delay was necessary since there was no such transcript. The order appealed from does not even intimate that a hearing of evidence occurred, but the final judgment overruled and denied a motion to set aside a judgment after “hearing argument” and “upon consideration of the record.” The case was not filed in time nor is the delay tolled by operation of law; hence it is a stale appeal caused by the laches of the appellant. For the reasons heretofore stated in George v. American Credit Control, Inc., 222 Ga. 512 (150 SE2d 683), it is accordingly dismissed.
Submitted March 14, 1967 —
Decided March 23, 1967.
John R. McCannon, George E. Glaze, for appellants.
William V. George, Hutchison ■& Kilpatrick, Lee Hutchison, for appellee.

Appeal dismissed.


All the Justices concur.